DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/27/2021. Claims 1 and 8 have been amended. Claim 17 has been canceled. Claims 1-16, and 18-23 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 10/27/2021, with respect to the rejection(s) of claims 1-16 and 18-23 under 35 USC 103 have been fully considered but are not persuasive.  
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues:
a.	Ottinzer/Barrett does not disclose or render obvious "issuing ... a coherence response" as recited in exemplary Claim 1 (pages 7-10). 
	In response to applicant's argument a:  The argument is that, In combination with Ottinger, the cited paragraphs of Barrett do not teach, suggest, or otherwise render obvious the claimed issuance of a coherence response for a number of reasons. First, the cited portion of Ottinger/ Barrett does not disclose or render obvious a data source issuing a coherence response to a data sink "in a cache memory of a processor core" via the bus utilized by the data source to receive a command from the data sink, as recited in exemplary Claim 1 as amended.  Second, Ottinger Barrett does not disclose or render obvious that the "coherence response indicat[es] availability of the data regardless of whether or not the data is actually available to be transferred from the data source to the data sink during the data tenure," as recited in Claim 1.

	Examiner respectfully disagree. With regards to first reason, the data source issuing a coherence response to a data sink in a cache memory of a processor core, Ottinger teaches in Fig. 1 and col. 6 lines 11-27, Coherency methods or cache coherency methods refer to the methods that the computer system 10 utilizes to ensure that when a processor 32a-35a or 32b-35b requests information from a memory location, the requesting processor 32a-35a or 32b-35b receives a valid copy of the information (the latest, most up-to-date copy of the information). Since each of the cache memories 36a-39a and 36b-39b stores copies of memory 
	With respect to the second argument, Ottinger teaches in col. 6 lines 37-55, one coherency rule of the preferred embodiment is that each cacheline (as in col. 3 lines 56-59, The cache memories 36a-39a and 36b-39b include several cachelines for storing frequently accessed information (i.e. instructions and/or data)) and corresponding memory line (as in col. 4 lines 18-25, The first memory 26a and the second memory 26b each include several memory lines which include several addressable storage locations or memory locations. In the preferred embodiment, each memory line holds the same amount of information as each cacheline and transfers of information between the cache memories 36a-39a and 36b-39b and the first memory 26a and the second memory 26b typically occur a memory line at a time.) stored therein is marked as being in one of four states: a "modified" state, an "exclusive" state, a "shared" state, or an "invalid" state. A cacheline is marked as being in the invalid state if the cacheline does not contain a valid copy of a memory line or has been requested to invalidate its copy of a memory line. A cacheline is marked as being in the shared state if the cacheline of 
	As the claim limitation indicates coherence response indicates availability of data, thus based on the cacheline status and that is indicative of the availability of data in the memory line.
	b. Ottinzer/Barrett does not disclose or render obvious "issuing ... a second data packet" as recited in exemplary Claim 1 (pages 10-12).
	In response to applicant's argument b:  The argument is that this teaching does not in any way disclose, suggest, or otherwise render obvious the claimed "second data packet" because neither the early coherence indication nor the data packet of Ottinger Barrett are issued to a cache memory of a processor core and neither indicates "the data is unavailable." as discussed in page 11.
	Upon further review of Ottinger, Ottinger teaches in col. 6 lines 37-55 and col. 7-8 lines 66-67 and 1-31, each cached memory line is marked in either the first MLST 28a or the second MLST 28b as being in an "owned local" state, an "owned remote" state, a "shared local" state, or a "shared both" state. In particular, a memory line may be marked in the first MLST 28a as (a) "owned local" if a single cache memory 36a-39a of the first group of caching agents 22a 
	Additionally, Barrett also teaches in para 0050 that specifically, coherency unit 76 operates on scalability port initiated memory requests in essentially the same manner as for processor-initiated memory requests by providing an early coherence indicator to scalability port interface 74 in response to a collision cancel signal, a directory cancel signal and directory results from coherence directory 80. Scalability port interface 74 is responsive to the early coherency indication and data return signal from memory interface 62 to formulate and output the requested data in a packet format. As noted above, due to the early indication of coherence, embodiments consistent with the invention often may construct at least a portion of a data return or response packet prior to the data being available to the scalability port interface, e.g., to add header and trailer information to return data, including information such as sequence numbers, source and destination identifiers, packet length, control bits, etc.  Thus, requested data is output in a packet format with header indicating various information 
	c. The combination of Ottinger and Barrett does not teach “based on receiving the second data packet at the data sink, completing, by the data sink, a transaction associated with the command to avoid a machine error.” as recited in claim 2 (pages 12-13).
	In response to applicant's argument c:  The argument is that the cited portion of Ottinger/Barrett does not disclose any activity of a data sink based on receiving a second data packet, and specifically, does not disclose the data sink “completing..a transaction……..” as claimed.
	Ottinger teaches in col. 6-7 and lines 60-67 and 1-22, another coherency rule of the preferred embodiment is that the processors 32a-35a and 32b-35b and corresponding cache memories 36a-39a and 36b-39b are forced to writeback any modified memory line to the first memory 26a or the second memory 26b when the modified memory line is replaced or invalidated in the cache memories 36a-39a and 36b-39b. Yet another coherency rule of the preferred embodiment is that (a) MIC requests and (b) memory requests that generate writebacks from the cache memories 36a-39a and 36b-39b to their respective local memory controller 24a or 24b may not be deferred or retried, but may be stalled. The above combination of coherency rules ensures that a modified copy of a memory line is easily tracked and that only one of the cache memories 36a-39a and 36b-39b may contain a modified copy of a memory line, thus simplifying the determination of where valid data exists in the computer system 10. Thus, as par the coherency rule, after determining invalidate state 
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 18-23are rejected under 35 U.S.C. 103 as being unpatentable over Ottinger, US 6070231 A (hereinafter “Ottinger”) and in view of Barrett et al., US 20060143403 A1 (hereinafter “Barrett”).

As to claim 1,
Ottinger teaches a method of operating a data processing system (Ottinger teaches in Fig. 1 data processing system with multiple nodes) that implements a split transaction coherency protocol including an address tenure and a data tenure (Ottinger teaches in col. 5 lines 11-18 pipe lined split transaction buses in which memory operations are split into several phases that include address phase (a request phase) and data phrase), wherein the data processing system includes a plurality of processing units (Ottinger, Fig. 1 and col. 3 lines 39-43, The first group of caching agents 22a includes four processors 32a-35a that are each coupled to a corresponding cache memory 36a-39a), the method comprising: 
receiving on a bus, at a data source (Ottinger, Fig. 1 memory 26A and 26B), a command that is issued from a data sink in a cache memory of a processor core (Ottinger, Fig. 1 element 32A-35A and 36A-38A) in one of the plurality of processing units (Ottinger, col. 5 lines 32-38, a processor 32a-35a of the first group of caching agents 22a or the first memory controller 24a issues on the first processor bus 30a a memory request (e.g. a read request, or a write request) (i.e., command) that targets a memory location. Generally, the memory request includes an address and a request type), wherein the command includes an address tenure for requested data (Ottinger teaches in col. 5 lines 32-41 and col. 8 lines 55-58, caching agent 22a issues a memory request (e.g. a read request or write request) that targets a memory location. Generally a memory request includes an address (i.e., address tenure) and a request type. The address indicates which memory location the memory request is targeting and the request type indicates the type of memory request (e.g. read or write)); 

issuing, by the data source to the data sink on the bus, a coherence response that indicates to the data sink that data identified by the address is available to be transferred from the data source to the data sink during a data tenure that is associated with the address tenure (Ottinger, col. 6 lines 37-55, One coherency rule of the preferred embodiment is that each cacheline and corresponding memory line stored therein is marked as being in one of four states: a "modified" state, an "exclusive" state, a "shared" state, or an "invalid" state. A cacheline is marked as being in the invalid state if the cacheline does not contain a valid copy of a memory line or has been requested to invalidate its copy of a memory line (i.e., address tunure). A cacheline is marked as being in the shared state if the cacheline of a cache memory 36a-39a has a valid, unmodified copy of a memory line and another cacheline of another cache memory 36a-39a may also have a valid, unmodified copy of the same memory line. Thus, the coherency or the valid copy of data in sync with the cache line and memory line indicates valid copy of data is available in cache line and memory line), 
wherein the data source issues the coherence response indicating availability of the data regardless of whether or not the data is actually available to be transferred from the data source to the data sink during the data tenure (Ottinger, col. 14-15 lines 66-67, 1-12, a caching agent may not modify a memory line without first obtaining ownership of the memory line (i.e. obtaining a copy of the memory line in an exclusive or modified state within its corresponding cache). Furthermore, caching agents of the preferred embodiment only perform an explicit writeback in order to write valid, modified copies of memory lines back to the main memory 26a. As a result, the first memory controller 24a upon receiving an explicit writeback request from one of the first caching agents 22a may determine that the memory request will generate a snoop result of only one of the caching agents 22a having a valid, modified copy of the memory line and that the first MLST 28a will indicate that the memory line is "owned local." Any other snoop result would violate the coherency rules of the preferred embodiment. Note: the issue coherency response is interpreted as issue response as described in Fig. 13B of the instant drawing); 
based on the data source determining that the data identified by the address is available, issuing, by the data source to the data sink during the data tenure, a first data packet (Ottinger teaches in col. 6 lines 1-3 and col. 8 lines 55-67, The first memory controller 24a receives and processes memory requests from the first processor (i.e., cache associated with the processor as data sink) bus 30a and the I/O bus 20 and generally ensures that the memory request obtains the latest copy of the targeted memory line. To ensure that the memory requests obtain the latest copy of the targeted memory line, the first memory controller 24a may need to (a) obtain a copy of the targeted memory line from the first memory 26a); and 
Ottinger teaches the invention as claimed above, Ottinger does not explicitly determining, by the data source not earlier than the issuing, whether or not the data identified by the address is available to be transferred from the data source to the data sink during the data tenure; and based on the data source determining that the data associated with the address tenure is not available, issuing, by the data source to the data sink during the data tenure, a second data packet on the bus that includes a data header that indicates the data is unavailable.  
However, Barrett teaches determining, by the data source not earlier than the issuing, whether or not the data identified by the address is available to be transferred from the data source to the data sink during the data tenure (Barrett, para 0047, 0073, 0054, From the perspective of the memory interface, initiation of the fastpath read in block 100 initiates an indication from block 118 to the processor bus interface that data will be arriving to the chipset from the memory subsystem in a fixed (X) number of cycles (assuming the request is not canceled).  The indication is typically asserted when the memory interface issues the command on the memory bus.  Thereafter, in block 120, once the data does arrive at the chipset, another indication (i.e., this second indication represents that data is availability is determined not earlier than the first indication of coherence response) is provided by the memory interface to the processor bus interface); and 
based on the data source determining that the data associated with the address tenure is not available, issuing, by the data source to the data sink during the data tenure, a second data packet on the bus that includes a data header that indicates the data is unavailable (Barrett, para 0050, Specifically, coherency unit 76 operates on scalability port initiated memory requests in essentially the same manner as for processor-initiated memory requests by providing an early coherence indicator to scalability port interface 74 in response to a collision cancel signal, a directory cancel signal and directory results from coherence directory 80. Scalability port interface 74 is responsive to the early coherency indication and data return signal from memory interface 62 to formulate and output the requested data in a packet format. As noted above, due to the early indication of coherence, embodiments consistent with the invention often may construct at least a portion of a data return or response packet prior to the data being available to the scalability port interface, e.g., to add header and trailer information to return data, including information such as sequence numbers, source and destination identifiers, packet length, control bits, etc.).
  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Ottinger by including the method for utilizing early coherency indication to notify a communications interface, prior to the data for a memory 
 
As to claim 2,
	The combination of Ottinger and Barrett teaches based on receiving the second data packet at the data sink, completing, by the data sink, a transaction associated with the command to avoid a machine error (Ottinger teaches in col. 6-7 and lines 60-67 and 1-22, another coherency rule of the preferred embodiment is that the processors 32a-35a and 32b-35b and corresponding cache memories 36a-39a and 36b-39b are forced to writeback any modified memory line to the first memory 26a or the second memory 26b when the modified memory line is replaced or invalidated in the cache memories 36a-39a and 36b-39b. Yet another coherency rule of the preferred embodiment is that (a) MIC requests and (b) memory requests that generate writebacks from the cache memories 36a-39a and 36b-39b to their respective local memory controller 24a or 24b may not be deferred or retried, but may be stalled. The above combination of coherency rules ensures that a modified copy of a memory line is easily tracked and that only one of the cache memories 36a-39a and 36b-39b may contain a modified copy of a memory line, thus simplifying the determination of where valid data exists in the computer system 10. Thus, as par the coherency rule, after determining invalidate state of data, the corresponding cache memories are forced to write back any modified memory line to the first memory or the second memory).  

As to claim 3,
Ottinger teaches in Fig. 1 memory controller 24A and 24B are the data source).  
As to claim 4,
The combination of Ottinger and Barrett teaches the data sink is a master in a level two (L2) cache (Ottinger teaches in Fig. 1 cache agents 36A-39A are the data sink).
As to claim 5,
The combination of Ottinger and Barrett teaches the command corresponds to a read operation (Ottinger teaches in col. 5 lines 31-41: command is the read request operation).  

As to claims 6, 13 and 19,
	The combination of Ottinger and Barrett a value included in a data status field of the data header of the second data packet specifies that the second data packet is a null data packet (Barrett, para 0050, As noted above, due to the early indication of coherence, embodiments consistent with the invention often may construct at least a portion of a data return or response packet prior to the data being available to the scalability port interface, e.g., to add header and trailer information to return data, including information such as sequence numbers, source and destination identifiers, packet length, control bits, etc.  Thus, requested data is output in a packet format with header indicating various information including packet length and control bits (i.e., under broadest reasonable interpretation indicate null data packet).  
As to claim 7,
(Barrett, para 0050, a data return or response packet adds header and trailer information to return data, including information such as sequence numbers, source and destination identifiers, packet length, control bits, etc.). 
As to claim 8,
Claim 8 is a system claim, correspondently and respectively recites the same limitations as claim 1 and rejected under the same rationale as claim 1. Additionally, Ottinger teaches a data processing system, comprising: a bus (Ottinger, Fig. 3 and para 0020 processor bus interface); a plurality of processing units communicatively coupled to the bus (Ottinger, Fig. 3 and para 0034, a plurality of nodes 52, each of which generally including one or more processors 54 coupled to one or more system or processor buses 56); a memory; and a processing unit coupled to the memory, wherein the processing unit includes a data source and a data sink (Ottinger, Fig. 1 and col. 2 lines 61-67 and col. 8 lines 55-67 teaches a computer system 10 comprising memory controller 24a (i.e., data source), processing unit 22A and cache 36A-39A (i.e., data sink)).  
As to claim 9,
Claim 9 is a system claim, correspondently and respectively recites the same limitations as claim 2. Therefore it is rejected under the same rationale as claim 2.
As to claim 10,
Claim 10 is a system claim, correspondently and respectively recites the same limitations as claim 3. Therefore it is rejected under the same rationale as claim 3.
As to claim 11,
Claim 11 is a system claim, correspondently and respectively recites the same limitations as claim 4. Therefore it is rejected under the same rationale as claim 4.
As to claim 12,
Claim 12 is a system claim, correspondently and respectively recites the same limitations as claim 5. Therefore it is rejected under the same rationale as claim 5.
As to claim 14,
Claim 14 is a system claim, correspondently and respectively recites the same limitations as claim 7. Therefore it is rejected under the same rationale as claim 7.

As to claim 15,
Claim 15 is a considered as system claim, correspondently and respectively recites the same limitations as claim 1 and are rejected under the same rationale as claim 1. Additionally, Ottinger teaches an apparatus comprising a processing unit, including: a processor core; a cache hierarchy communicatively coupled to the processor core, wherein the cache hierarchy includes a data sink (Ottinger, col. 4 lines 26-30, a memory system which uses a hierarchy of faster cache memories 36a-39a and 36b-39b with slower first memory 26a and second memory 26b is that the memory system is both economical and efficient in processing memory requests. Col. 5 lines 32-38, a processor 32a-35a of the first group of caching agents 22a (i.e., data sink) or the first memory controller 24a issues on the first processor bus 30a a memory request (e.g. a read request, or a write request) that targets a memory location. Generally, the memory request includes an address and a request type); and 
Ottinger, Fig. 1 and col. 2 lines 61-67 and col. 8 lines 55-67 teaches The first memory controller 24a receives and processes memory requests from the first processor bus 30a and the I/O bus 20 and generally ensures that the memory request obtains the latest copy of the targeted memory line. To ensure that the memory requests obtain the latest copy of the targeted memory line, the first memory controller 24a (i.e., data source) may need to (a) obtain a copy of the targeted memory line from the first memory 26a).  

As to claim 16,
Claim 16 is a system claim, correspondently and respectively recites the same limitations as claim 2. Therefore it is rejected under the same rationale as claim 2.
As to claim 18,
Claim 18 is a system claim, correspondently and respectively recites the same limitations as claim 4. Therefore it is rejected under the same rationale as claim 4.
As to claim 20,
Claim 20 is a system claim, correspondently and respectively recites the same limitations as claim 7. Therefore it is rejected under the same rationale as claim 7.

As to claims 21, 22 and 23,
The combination of Ottinger and Barrett teaches the data tenure occurs within a fixed time of the address tenure (Barrett, para 0026, an early indication, referred to herein as an early coherency indication, is provided to the communications interface, indicating that the data can be used by the communications interface and forwarded over its associated communications link, henever the data is received by the communications interface from the source of the return data.  Typically, this indication may also indicate that the data will arrive at a predetermined time, e.g., in a fixed number of cycles).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Lakhanpal et al. (US 7359994 B1) discloses a split-transaction bus decoder receives a plurality of packets, the plurality of packets including a request packet and a response packet, wherein the request packet includes an address and a request tag; and the response packet includes a command, a response tag, and data.  Upon receipt of the request packet, the decoder stores the address and the request tag.  Upon receipt of the response packet, the decoder matches the response tag to the request tag.
The reference Gutherie et al. (US 20170293558 A1) discloses a multiprocessor data processing system includes multiple vertical cache hierarchies supporting a plurality of processor cores, a system memory, and a system interconnect. In response to a load-and-reserve request from a first processor core, a first cache memory supporting the first processor core issues on the system interconnect a memory access request for a target cache line of the load-and-reserve request. Responsive to the memory access request and prior to receiving a systemwide coherence response for the memory access request, the first cache memory .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NARGIS SULTANA/Examiner, Art Unit 2164       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164